Citation Nr: 1524372	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-33 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 2007 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2014, the Veteran testified at a Board hearing held before a Veterans Law Judge in St. Paul, Minnesota (a Travel Board hearing); however, because the hearing was not recorded, the Board remanded the matter for a new hearing.  In March 2015, the Veteran provided testimony relevant to the appeal from the RO in St. Paul, Minnesota, before the undersigned Veterans Law Judge in Washington, DC (videoconference hearing).  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case. 


FINDINGS OF FACT

1.  The Veteran has current acquired psychiatric disorders of anxiety and depression.

2.  The Veteran began to experience symptoms of an acquired psychiatric disorder in service following combat-related stressors.

3.  The current anxiety and depression disabilities were incurred in service.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to anxiety and depression, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting the claim for service connection for an acquired psychiatric disorder, which constitutes a full grant of the benefits sought on appeal; therefore, no discussion regarding VCAA notice or assistance duties is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that a current psychiatric disorder began while serving in Iraq during active duty.  Specifically, the Veteran reports that symptoms of a psychiatric disorder, including depression, guilt, anxiety, and nightmares, began in service.  See Board hearing transcript at 4-6.

Initially, the Board finds that the Veteran has current acquired psychiatric disabilities of anxiety and depression.  The Veteran's VA psychiatrist provided these diagnoses in an April 2015 letter which notes ongoing psychiatric treatment since April 2012.

The Board next finds that the evidence is at least in equipoise as to whether the Veteran began to experience symptoms of an acquired psychiatric disorder while in service, following combat-related stressors.  As noted above, the Veteran has asserted that symptoms of a psychiatric disorder, including depression, guilt, anxiety, and nightmares, began in service.  See Board hearing transcript at 4-6.  The Veteran has related these symptoms to combat exposure in Iraq, including exposure to enemy gunfire and mortar explosions.  See August 2014 VA Form 21-0781.  The DD Form 214 reflects a military occupational specialty of infantryman, and service in Iraq during Operation Iraqi Freedom.  Although there is no indication in the service treatment records or in any other contemporaneous documentation that the Veteran experienced or reported such symptoms, the Veteran's written statements and oral testimony are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of an acquired psychiatric disorder began in service, following combat-related stressors.

On review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the current anxiety and depression disabilities were incurred in service, even though they were not diagnosed until later.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  While the service treatment records do not include any complaints, symptoms, treatment related to an acquired psychiatric disorder, and the Veteran reported that he did not seek treatment for anxiety or depression in service, the Veteran did testify that symptoms including depression, guilt, anxiety, and nightmares, began in service.  See Board hearing transcript at 4-6.  As analyzed above, the Veteran is competent to report onset of psychiatric disorder symptoms in service, and, applying the combat presumption, the Board finds those statements of in-service onset of symptoms to be credible.  

The March 2015 letter from the Veteran's VA psychiatrist that includes the anxiety and depression diagnoses also associates these disabilities with the psychiatric symptoms that began after combat in Iraq.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current anxiety and depression disabilities were incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the criteria for service connection for an acquired psychiatric disorder, to include anxiety and depression, have been met.  38 C.F.R. § 3.303(d).

Because the evidence does not show a current diagnosis of PTSD, the grant of service connection for an acquired psychiatric disorder does not include PTSD; however, this is not prejudicial to the Veteran because, pursuant to this decision, the Veteran is being service connected for an acquired psychiatric disorder that includes anxiety and depression, and all his psychiatric symptoms will be rated pursuant to the General The General Rating Formula for Mental Disorders under 38 C.F.R. 
§ 4.130 (2014) (providing that all psychiatric symptoms and social and occupational impairment are to be rated together under the General Rating Formula for Mental Disorders).  First, there is no other psychiatric disorder than the service-connected disabilities.  Second, the record does not reflect that any psychiatric symptoms have been, or are capable of being, differentiated from the service-connected anxiety and depression.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Therefore, a hypothetical grant of service connection for PTSD would not result in additional compensation for the Veteran because it would not result in a separate or disability rating for PTSD symptoms and impairment, nor would it result in a higher rating for the service-connected psychiatric disability because all the Veteran's psychiatric symptoms and social and occupational impairments will be considered when initially rating the service-connected psychiatric disability.  See 38 C.F.R. § 4.14 (2014) (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  Accordingly, this decision constitutes a full grant of the benefit sought on appeal with respect to the claim for service connection for an acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety and depression, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


